Case 9:17-cv-00050-DLC-KLD Document 229-1 Filed 12/11/20 Page 1 of 16




      Exhibit A
    Case 9:17-cv-00050-DLC-KLD Document 229-1 Filed 12/11/20 Page 2 of 16



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MONTANA
                                    MISSOULA DIVISION


TANYA GERSH,

                                     Plaintiff,
                               v.                                   Case No.
                                                                    9:17-cv-00050-DLC-KLD
ANDREW ANGLIN, publisher of
the Daily Stormer,

                                     Defendant.



                      PLAINTIFF’S SECOND SET OF INTERROGATORIES

                 Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Plaintiff Tanya Gersh,

by and through her undersigned counsel, propounds the following Interrogatories upon Defendant

Andrew Anglin, to be answered within thirty (30) days. Each Interrogatory is subject to the

Definitions and Instructions set forth below.

                                          DEFINITIONS

                 1.      “Action” means the above-captioned action, styled Tanya Gersh v.

Andrew Anglin, Case No. 9:17-cv-00050-DLC-KLD (D. Mont.).


                 2.      “Anglin,” “You,” and “Your” mean Andrew Anglin, the Defendant in this

Action, as well as his affiliates, predecessors- and successors-in-interest, agents, assigns,

employees, representatives, advisors, attorneys, consultants, and any other Persons acting for or

on his behalf.
    Case 9:17-cv-00050-DLC-KLD Document 229-1 Filed 12/11/20 Page 3 of 16



               3.      “Asset” means any resource with economic value that an individual or

business entity owns in whole or in part, directly or indirectly, or controls with the expectation

that it will provide a future benefit, or any property owned in whole or in part, directly or

indirectly, by a Person or business entity regarded as having value, available to meet debts,

commitments, or legacies, or able to generate cash flow, reduce expenses, or improve sales.


               4.      “Communication” means the transmittal of information (in the form of

facts, ideas, inquiries, or otherwise), whether orally or in writing, or by any other means or

medium.


               5.      “Complaint” means the verified complaint filed by Tanya Gersh in this

Action on April 18, 2017, ECF No. 1.


               6.      “Concerning” shall be interpreted in the broadest sense and shall mean and

include, without limitation, the words pertaining to, referring to, relating to, regarding,

describing, supporting, opposing, disapproving, constituting, embodying, discussing, involving,

memorializing, and dealing with, whether directly or indirectly.


               7.       “Cryptocurrency” or “cryptocurrency wallet” means any digital currency

for which encryption techniques are used to regulate the generation of units of currency and

verify the transfer of any funds, which operates independently of a central bank.

Cryptocurrency includes, but is not limited to, Bitcoin, Bitcoin Cash, Ethereum, Litecoin,

Monera, and Ripple.


               8.      “Daily Stormer” means the website at http://dailystormer.su and all other

current or former domain names used for that website, including http://dailystormer.red,


                                                  2
    Case 9:17-cv-00050-DLC-KLD Document 229-1 Filed 12/11/20 Page 4 of 16



http://dailystormer.net, http://dailystormer.name, and http://dailystormer.com, as well as all

related articles, posts, pages, discussion boards, comment threads, and images.


                9.       “Debt” means an amount of money borrowed by one party from another,

giving the borrowing party permission to borrow money under the condition that it is to be paid

back at a later date, with or without interest, including, but not limited to, loan agreements, credit

card balances, mortgage agreements, and any other liability for which repayment is intended.


                10.     “Document” is used in the broadest possible sense permissible under

Rule 34 of the Federal Rules of Civil Procedure and means each and every written, recorded, or

graphic matter or material of any kind, type, nature, or description, in whatever form, that is or

has been in Your possession, custody, or control, including, but not limited to, all hard copy

documents, correspondence, memoranda, tapes, stenographic, or handwritten notes, forms of any

kind, charts, blueprints, drawings, sketches, graphs, plans, articles, specifications, diaries, letters,

telegrams, photographs, minutes, transcripts, contracts, agreements, electronic mail, tweets,

Bloomberg messages, instant messages, text messages, calendars, appointment books, computer

files, computer printouts, data compilations of any kind, teletypes, telexes, facsimiles, invoices,

order forms, checks, drafts, statements, credit memos, reports, position reports, summaries,

surveys, indices, books, ledgers, notebooks, schedules, transparencies, recordings, catalogs,

advertisements, promotional materials, films, video recordings, audio recordings, CDs, DVDs,

computer disks or diskettes, removable media, brochures, pamphlets, or any written or recorded

materials of any other kind, however stored, recorded, produced, or reproduced, and also

including drafts or copies of any of the foregoing that contain any notes, comments, or markings

of any kind not found on the original documents or that are otherwise not identical to the original

documents.
                                                   3
     Case 9:17-cv-00050-DLC-KLD Document 229-1 Filed 12/11/20 Page 5 of 16



               11.     “Domain name” means the network address used to identify and access a

website on the internet, such as “dailystormer.com” or “dailystormer.net.”


               12.      “Greg Anglin” means Anglin’s father, as well as Greg Anglin’s affiliates,

predecessors- and successors-in-interest, agents, assigns, employees, representatives, advisors,

attorneys, consultants, and any other Persons acting for or on his behalf.


               13.     “Including” means including without limitation.


               14.     “Moonbase Holdings” means Moonbase Holdings, LLC, as well as its

affiliates, predecessors- and successors-in-interest, agents, assigns, employees, representatives,

advisors, attorneys, consultants, and any other Persons acting for or on its behalf.


               15.      “Person” or “Persons” means natural persons, proprietorships,

corporations, partnerships, trusts, joint ventures, groups, associations, organizations, and all other

entities.


               16.     “Posts” means any Communication published on any website, online

forum, newsgroup, social media platform, or any other internet publication.


               17.      “Relevant Period” includes the time period beginning on January 1, 2014

through the present date.


               18.     “Tanya Gersh” means the Plaintiff in this Action.


               19.     “Transaction” means any instance of buying, selling, donating, or

otherwise exchanging value, in whatever form of property or money, in any currency, including,

but not limited to, cryptocurrency.

                                                  4
    Case 9:17-cv-00050-DLC-KLD Document 229-1 Filed 12/11/20 Page 6 of 16



                20.    The verb “relate” and its variants encompass the terms “refer,” “reflect,”

“concern,” “support,” “substantiate,” “undermine,” or “contradict,” and shall be construed to

bring within the scope of the Interrogatories any information that comprises, evidences,

constitutes, describes, explicitly or implicitly refers to, was reviewed in conjunction with, or was

generated as a result of the subject matter of the Interrogatories, including, but not limited to, all

information that reflects, records, memorializes, discusses, evaluates, considers, reviews, reports,

or otherwise evidences the existence of the subject matter of the Interrogatories.


                21.    The use of the singular shall be deemed to include the plural, and the use

of one gender shall include the other, as appropriate in context.


                22.    The use of any verb in any tense shall be construed as the use of that verb

in all other tenses.


                23.    The connectives “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the Interrogatories all Documents that

might otherwise be construed to be outside of their scope.


                24.    The terms “all,” “any,” and “each” shall be construed as encompassing

any and all, as necessary to bring within the scope of the Interrogatories all Documents that

might otherwise be construed to be outside of their scope.


                25.    The above definitions apply to any use of terms described above and their

variants, whether capitalized or not, throughout the Interrogatories.




                                                   5
    Case 9:17-cv-00050-DLC-KLD Document 229-1 Filed 12/11/20 Page 7 of 16



                                        INSTRUCTIONS

                The following Instructions are an integral part of these Interrogatories and apply to

each of them:

                1.     Each Interrogatory is continuing in nature. If, after responding, You

obtain or become aware of any additional or different information responsive to these

Interrogatories, You must supplement Your response pursuant to Rule 26(e) of the Federal Rules

of Civil Procedure.


                2.     If any Interrogatory herein is not answered under claim of privilege, work

product or otherwise, at the time of answering: (a) state with specificity the claim of privilege or

other reason used to withhold the information, and (b) identify all information by date and

subject matter, without disclosing its content, in a manner sufficient to allow it to be described to

the Court for ruling on the privilege or other reason asserted. You are to provide all information

that is not subject to a claim of privilege or other reason for non-production by excising or

otherwise protecting the portions for which a privilege is asserted, if such a technique does not

result in disclosing the contents of the portions for which some privilege is asserted.


                3.     Each Interrogatory should be responded to based upon Your entire

knowledge from all sources and all information in Your possession, Your control, or otherwise

available to You, including information from affiliates, predecessors- and successors-in-interest,

agents, assigns, employees, representatives, advisors, attorneys, consultants, or other Persons

acting for or on Your behalf, and information which is known to each of them.


                4.     If any of the Interrogatories cannot be responded to in full, respond to the

extent possible, specifying the reason for Your inability to respond to the remainder. If Your

                                                  6
    Case 9:17-cv-00050-DLC-KLD Document 229-1 Filed 12/11/20 Page 8 of 16



responses are qualified in any respect, set forth the terms and an explanation of each such

qualification.


                 5.     If any response is given that states an objection to these Interrogatories on

any ground, state the ground(s) completely. If an Interrogatory is only partly objectionable,

respond to the remainder of the Interrogatory.


                 6.     If a Document is provided in response to an Interrogatory, identify which

Document(s) is (are) being provided to answer that Interrogatory. If You are asked to identify

Documents, please provide a brief description of the Documents, including any Bates numbers.


                 7.     In the event that any Document referred to in the Interrogatory response

has been destroyed or discarded, that Document is to be identified by stating: (a) any addresser

and addressee; (b) any indicated or blind copy recipients; (c) the Document’s date, subject

matter, number of pages, and attachments or appendices; (d) all Persons to whom the Document

was distributed, shown or explained; (e) its date of destruction or discard and reason for

destruction or discard; and (f) the Persons authorizing and carrying out such destruction or

discard.


                 8.     Where an Interrogatory calls for information with respect to “each” one of

a particular type of matter, event, Person, or entity, of which there is more than one, separately

list, set forth, or identify for each thereof all of the information called for in the Interrogatory.


                 9.     In no event should You fail to respond to an Interrogatory or leave a

response blank. If the answer to the Interrogatory is, for example, “none,” “unknown,” or “not

applicable,” such statement should be made as the response.


                                                   7
    Case 9:17-cv-00050-DLC-KLD Document 229-1 Filed 12/11/20 Page 9 of 16



               10.     If You have no knowledge regarding an Interrogatory, identify an

individual whom You believe to have the knowledge necessary to respond to the Interrogatory.


               11.     Each Interrogatory herein should be construed independently and not with

reference to any other Interrogatories for the purpose of limitation.


               12.     Unless otherwise indicated, all Interrogatories relate to the Relevant

Period, and You shall provide responses and produce Documents, if applicable, that were created

during the Relevant Period.




                                                 8
   Case 9:17-cv-00050-DLC-KLD Document 229-1 Filed 12/11/20 Page 10 of 16



                                     INTERROGATORIES

               1.      Identify Your current and any former residence(s) You owned in whole or

in part, directly or indirectly, or occupied during the Relevant Period. For each residence,

identify (a) the street address, city, state, zip code, and country, (b) whether You own or rent the

residence, (c) if You rent(ed) a residence, the name(s) of the owner(s) of the residence, (d) the

name(s) of any other occupants of each residence, (e) the duration You lived or stayed at each

residence, and (f) the purpose for which each change in residence was made.


               2.      Identify Your contact information at all points during the period from

June 8, 2018 through the date of these Interrogatories, including any and all former and active

email addresses, usernames, telephone numbers, or other methods of correspondence used by

You at any point. With respect to Your usernames, identify former and active usernames You

use or have used in connection with the Daily Stormer, Twitter, and any other online account(s).


               3.      Without limitation as to time, identify Your current and former

employment(s), including, but not limited to (a) employer, (b) place of employment, (c) dates of

employment, (d) salary, including net and gross, (e) benefits, including health care, retirement,

and other benefits, (f) tax withholdings, and (g) nature of work performed.


               4.      Identify any Asset that is or was owned in whole or in part, directly or

indirectly, by or on behalf of (a) You, (b) Greg Anglin, or (c) Moonbase Holdings during the

period from June 8, 2018 through the date of these Interrogatories, wherever held, and for each

Asset, identify (a) the nature of the Asset, (b) the date and manner of Your purchase, including

the identity of the seller, (c) the amount and nature of ownership interest(s) in the Asset,

including the identity of any other individuals or entities with any ownership interest therein and

                                                  9
   Case 9:17-cv-00050-DLC-KLD Document 229-1 Filed 12/11/20 Page 11 of 16



the relative amount(s), (d) the date and manner of any sale by You, including the identity of the

purchaser, any relationship that You had or have to the purchaser, the consideration provided by

the purchaser, and the purchaser’s contact information, (e) location(s) of the Asset, and (f) value

of the Asset, stated in U.S. Dollars.


               5.      Identify any Debt(s) currently owed by or to (a) You, (b) Greg Anglin, or

(c) Moonbase Holdings. For each Debt, identify (a) the original and current outstanding

amount(s) of the Debt, (b) by or to whom the Debt is owed, together with that person’s contact

information, (c) the terms of any agreements concerning the Debt or its repayment, and (d) the

dates of any repayments together with the method of repayments (including, if repayment was

made by bank transfer, information about the bank from which the repayment was made).


               6.      Identify all Persons who have, or at any time during the Relevant Period

had, substantial responsibility for any of the following:


                       (a)     authorship of Posts on the Daily Stormer;

                       (b)     publication of the Daily Stormer;

                       (c)     making decisions concerning the content of the Daily Stormer;

                     (d)     responding to or otherwise communicating with any individual
               who writes a Post on the Daily Stormer;

                      (e)     moderating or monitoring any comment board or discussion thread
               on the Daily Stormer;

                     (f)       making decisions concerning the domain name(s) of the Daily
               Stormer;

                      (g)     communicating or transacting with registries or registrars
               concerning the purchase, operation, or maintenance of the domain name(s) of the
               Daily Stormer;

                      (h)     operating or maintaining the Daily Stormer, whether or not the
               individual derives or derived income from such services;
                                                 10
   Case 9:17-cv-00050-DLC-KLD Document 229-1 Filed 12/11/20 Page 12 of 16



                      (i)     making decisions concerning staffing or other business or
               administrative functions in connection with the operation of the Daily Stormer;
               and

                      (j)    receiving, processing, or transferring any donations made to the
               Daily Stormer, regardless of value or currency.

               7.      Describe in detail the ownership and management structure of the Daily

Stormer, including but not limited to the individual(s) who control(s) the Posts and other content

published on the site and how the Daily Stormer is maintained and operated.


               8.      Describe in detail the ownership and management structure of Moonbase

Holdings, including, but not limited to, its ownership, management, operation, and control,

identifying the name(s) and roles of each individual related to the organization, and any stock or

ownership interest they currently have or have ever held in the corporation.


               9.      For each donation made to or in support of the Daily Stormer during the

Relevant Period, identify (a) the nature of the donation or Transaction, (b) the date of the

donation or Transaction, (c) the amount or value of the donation or Transaction, (d) the currency

in which the donation was received, (e) the source of the donation or Transaction, including the

name(s) of the Person(s) or organizations who donated the funds, (f) to what destination

(physical or electronic) the donation was sent, and (g) any information provided in connection

with the donation, including its purpose if one is given, (i) the identity of the Person(s) who

processed the donation, (j) the process by which the donation was received, and (k) any other

information known to You about the donation.


               10.     Identify any and all individual(s) who are now or have ever been involved

in managing, controlling, or advising on the finances of (a) You or (b) Moonbase Holdings.



                                                 11
   Case 9:17-cv-00050-DLC-KLD Document 229-1 Filed 12/11/20 Page 13 of 16



               11.     For each individual identified in Interrogatory 10, explain in detail

(a) their responsibilities, (b) the bank account(s) or cryptocurrency wallet(s) they manage(d) or

control(led), if applicable, (c) the date(s) of their involvement, (d) any action(s) they have or will

take in connection with these responsibilities, (e) for what purpose those action(s) have been or

will be taken, and (f) any and all other Persons or business entities with which the individual is

affiliated, or was affiliated at the time they had responsibilities herein described.


               12.     Identify all intellectual property owned in whole or in part, directly or

indirectly, by or on behalf of (a) You, (b) Greg Anglin, or (c) Moonbase Holdings during the

Relevant Period, including, but not limited to (a) identifying information for the intellectual

property, (b) the date and place of any registration, (c) the name(s) of the individual(s) in whose

name the property was registered (if applicable), (d) the nature of the intellectual property,

whether copyright, patent, trade name, or trademark, (e) any claims of infringement or disputes

over the ownership or interest of the intellectual property, and (f) any other information available

to You about the intellectual property.


               13.     For each piece of intellectual property identified in Interrogatory 12,

describe in detail (a) how the intellectual property was acquired, (b) for what purpose it was

acquired, (c) for what purpose or in what way the intellectual property has been or is being used

since it was acquired, (d) the details of any sale or transfer by You of the intellectual property,

including the date and method of any transfer, the consideration provided, and the identity of the

purchaser, and (e) whether You derive any financial benefit from the use of the intellectual

property, including identification of its approximate market value, any license fees or royalties

received for its use, monetary judgment(s) from any action for infringement or dilution, and any

information concerning its purchase, sale, or licensing, whether exclusive or non-exclusive.
                                                 12
   Case 9:17-cv-00050-DLC-KLD Document 229-1 Filed 12/11/20 Page 14 of 16



               14.    Without limitation as to time, for each domain name the Daily Stormer

now or has ever had, identify (a) the domain name, (b) the registrar from whom the domain name

was purchased, (c) the registry that now manages the domain name, (d) whether the domain

name is currently active, and (e) the individual(s) who operate(d) the domain name.


               15.    Describe in detail what actions, if any, You have taken since the Court

entered judgment in this Action to comply with the Court’s judgment.


               16.    Describe in detail any financial Transactions You have made or been party

to since the Court entered judgment in this Action, including transfer, deposit, withdrawal, or

receipt of funds, regardless of currency, whether or not each Transaction was related to paying

the judgment that was entered against You in this Action.



Dated: September 3, 2020



                            PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP


                           By: /s/ Daniel J. Kramer
                               Daniel J. Kramer
                               1285 Avenue of the Americas
                               New York, NY 10019-6064
                               Phone: 212-373-3000
                               Fax: 212-757-3990
                               Email: dkramer@paulweiss.com
                               Counsel for Plaintiff Tanya Gersh




                                                13
      Case 9:17-cv-00050-DLC-KLD Document 229-1 Filed 12/11/20 Page 15 of 16



cc:

Beth Littrell
Scott McCoy
Maya Rajaratnam
SOUTHERN POVERTY LAW CENTER - GEORGIA
150 East Ponce de Leon Ave.
Suite 340
Decatur, GA 30030
Phone: 404-221-5876
Fax: 404-221-5857
Email: beth.littrell@splcenter.org
       scott.mccoy@splcenter.org
       maya.rajaratnam@splcenter.org
Counsel for Plaintiff Tanya Gersh


David Ryan Brody
Arusha Gordon
LAWYERS’ COMMITTEE FOR CIVIL RIGHTS UNDER LAW
1500 K St. NW
Suite 900
Washington, D.C. 20005
Phone: 202-662-8329
Fax: 202-783-0857
Email: dbrody@laywerscommittee.org
       agordon@lawyerscommittee.org
Counsel for Plaintiff Taylor Dumpson




                                        14
   Case 9:17-cv-00050-DLC-KLD Document 229-1 Filed 12/11/20 Page 16 of 16



                               CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that a true and correct copy of the above and foregoing

document was served by email on September 3, 2020, to all counsel of record.



                                               /s/ Daniel J. Kramer
                                               Daniel J. Kramer




                                              15
